Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
FINAL ACTION

Amendment Entry

1.	Applicant’s response to the Office Action mailed 9/17/20 is acknowledged (paper filed 12/16/20). In the amendment filed therein claims 29, 30, 36, 37, and 38 have been modified. Claims 1-28 have been canceled without prejudice or disclaimer. Currently, claims 29-39 are pending and under consideration.
2.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSIATED BY AMENDMENTS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 29-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Therefore, the phrase "fragments and/or fragment(s) thereof of at least 12aa” are vague and indefinite because the characteristics needed to determine whether an unknown could be considered immunologically detectable while being a "fragments, fragment(s) thereof,” is unknown. In addition, an initial sequence is not recited in the claims. Accordingly the claims are unclear.
Response to Arguments
Applicant contends that one of ordinary skill in the art knows that fragments sharing a sequence of at least 12 amino acids of PCT will be indicative of the presence of the full protein. However, the broadest reasonable interpretation of the claims read on the analysis of a fragment with only 12 amino acids. The measurement of fragments other than calcitonin (85-116 of pre-procalcitonin-pg 13), and katacalcin (121-141 of pre-procalcitonin-pg 13); which are much larger than 12aa, has not been demonstrated in the claimed method. It is not clear as to what 12aa are measured and that the 12aa fragment will only be indicative or found in PCT. Accordingly, the claims remain unclear.    


B. 	Claim 29 is vague and indefinite because the intended scope is ambiguous.  As recited the metes and bounds of the claims cannot be determined. The claims obtains a bodily fluid sample from a patient. Wherein the patient is manifested or symptomatic of various primary diseases. This is ambiguous because it is not known if the patient has the primary disease. It is further unclear as to what manifestation and/or symptom will be measured. It is suggested that the actual measured primary disease or manifestation/symptom is recited in the claim in order to obviate this rejection.    Appropriate correction is required.
C.	The term "different from the primary disease" in claim 29 is a relative term which renders the claim indefinite.  The term "different from the primary disease" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear as to what the term encompasses since the “disease” is not yet manifested or symptomatic. In other words, how will the further disease be measured/identified? The assessment for the further disease and its distinction from the primary disease are unknown. Does Applicant intend to mean the subject will have more than one disease and if so what are the diseases? Please clarify.
D.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 29, 34, 36, 38, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
  
any and all "fragments and/or fragment(s) thereof of at least 12aa” of procalcitonin. Therefore the written description does not reasonably convey the claimed subject matter to one of ordinary skill in the art.  Neither the specification nor the claims exemplify "fragments and/or fragment(s) thereof of at least 12aa” in samples with differential measurements in disease as compared to normal samples. 
 There is no guidance as to what portions of the "fragments and/or fragment(s) thereof of at least 12aa” are or how much modification can occur while maintaining product characteristics with respect to the instant invention.  
There is no guidance as to what "fragments and/or fragment(s) thereof of at least 12aa” if any can be produced and utilized for the intended purpose. The specification does not include structural examples of binding antibodies, in fact no peptide sequence is included in the disclosure.  
Thus, the resulting "fragments and/or fragment(s) thereof of at least 12aa” having specified binding characteristics could result in any number of complexes not taught and enabled by the specification.  
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). 

See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115).  
Without a sequence or examples of "fragments and/or fragment(s) thereof of at least 12aa”, the skilled artisan cannot envision the detailed structure of the procalcitonin, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of production and or isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  
The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. Therefore the full breadth of the claims, reading on the claimed "fragments and/or fragment(s) thereof of at least 12aa” does not meet the written description provision of 35 USC 112, first paragraph.
Response to Arguments
Applicant contends that one of ordinary skill in the art knows that fragments sharing a sequence of at least 12 amino acids of PCT will be indicative of the presence of the full protein. However, the broadest reasonable interpretation of the claims read on the analysis of a fragment with only 12 amino acids. 



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

I.	Claims 29-35 and 38-39 are rejected under 35 U.S.C. § 102(b) as being clearly anticipated by Christ-Crain et al. (The Lancet 363: 600, 2004).
Christ-Crain et al. teach a commercially available ultrasensitive sandwich immunoassay (functional assay sensitivity of about 0.06 ng/ml (i.e. 0.06 µg/L)) for the detection of procalcitonin in serum samples from patients that used one antibody specific for the calcitonin moiety of procalcitonin and a second antibody specific for the katacalcin moiety of procalcitonin (see e.g. page 601).  
Patients with underlying diseases, such as diabetes mellitus, congestive heart failure, coronary artery disease, renal dysfunction, or liver dysfunction (see e.g. page 602, Table 1), suspected of having lower respiratory tract infections (secondary disease) were tested for serum procalcitonin levels as an indicator of infection in a 
Moreover, patients assigned to the procalcitonin guided group, including a patient with lymphoma (i.e. a cancer), were given antibiotics by their treating physician(s) in spite of having procalcitonin levels less than 0.25 ng/ml (see page 605, col. 2), thus clearly anticipating the invention as instantly claimed.
II.	Claims 29-39 are rejected under 35 U.S.C. § 102(b) as being clearly anticipated by Hoksch et al. (Interact. CardioVasc. Thoracic Surg. 6: 155, January 2007).
Hoksch et al. teach determinations of procalcitonin, brain natriuretic peptide (BNP, a fragment of proBNP), interleukin 6, and C-reactive protein (CRP) in lung cancer patients undergoing pulmonary resection as an indicator of infectious and/or cardiac postoperative complications (see e.g. Tables 2-4).  
The immunoassay for detection of procalcitonin was a commercially available ultrasensitive sandwich immunoassay, inherently using one antibody specific for the calcitonin moiety of procalcitonin and a second antibody specific for the katacalcin moiety of procalcitonin, and had a lower detection limit of 0.06 ng/ml (see e.g. page 156, 
III.	Claims 29-34 and 39 are withdrawn from rejected under 35 U.S.C. § 102(b) as being clearly anticipated by Jimeno et al. (Cancer 100: 2462, 2004).
Jimeno et al. teach an in vitro method for prognosis of a patient having a primary disease not being an infection (cancer and febrile neutropenia) in which procalcitonin in a sample is determined, with a commercially available ultrasensitive sandwich immunoassay inherently using one antibody specific for the calcitonin moiety of procalcitonin and a second antibody specific for the katacalcin moiety of procalcitonin, and correlated to microbiologically documented infection, or not, in the patient.  The majority of the patients with fevers of unknown origin and clinically documented infection (microbiologic culture negative) had procalcitonin levels in the ranges as instantly claimed (see e.g. page 2465, Table 3).  
All patients were treated with antibiotics (see e.g. page 2464, Table 1), thus reducing the risk of the patients contracting infection, if not present or manifest, and/or additional further conditions associated therewith.  The reference also determined serum creatinine and liver function markers (see e.g. page 2463, col. 2).  Thus, the reference clearly anticipates the invention as is now claimed.

Response to Arguments
	Applicant argues that the rejections under 35 USC 102 do not anticipate the instant invention because the relevance of a PCT analyte level of between 0.02 and 0.25 ng/mL was not expected from the prior art. The PCT analyte level is lower than what was taught in the art as being important or as being indicative for a further disease or condition. A PCT analyte level of between 0.02 and 0.1 ng/mL is near but just above the value expected for a healthy person and the relevance of this only slightly elevated level is an aspect of the invention. A feature of the invention is the discovery that, for patients already having one of the primary diseases recited in the claims, the threshold level should be set much lower to prognose risk and indicate existence of a further disease or condition which has not yet been manifested and/or is not yet symptomatic. By assessing the presence of the further disease or condition which has not yet been manifested and/or is not yet symptomatic, the claimed invention provides an early diagnosis thereof and potential earlier treatment before such disease or condition manifests and/or becomes symptomatic. 
	This argument was carefully considered but not found persuasive because the claims do not clearly set forth what diseases, manifestation, or symptoms are measured. The cited prior art measures PCT in immunoassays (functional assay sensitivity of about 0.06 ng/ml (i.e. 0.06 µg/L)); in various patient populations (diseases); and would inherently identify the patients as currently claimed (further non symptomatic disease).  

6.	For reasons aforementioned, no claims are allowed.
Remarks
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Assicot et al. (The Lancet 341: 515, 1993) teach high serum procalcitonin concentrations in patients with infections and the rapid decrease in concentration after antibiotic treatment. The immunoradiometric assay using one antibody specific for the calcitonin moiety of procalcitonin and a second antibody specific for the katacalcin moiety of procalcitonin had a detection limit of 10 pg/ml (see e.g. page 515, col. 1).
Bergmann et al. (US 2007/0212742) teach procalcitonin as one of a panel of markers for multi-parameter diagnosis of disease, such as of cardiovascular disorders, sepsis, and cancer (see e.g. page 4, [0049]).
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









Lisa Cook
Primary Examiner,
Art Unit 1642
February 27, 2021

/LISA V COOK/Primary Examiner, Art Unit 1642